DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to claims 1-3 and 11-13 in the response filed 5/9/22 is acknowledged.
Claims 1-20 are still pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“(f)… (j)” in claim 1, lines 9-21 should be corrected to recite --(b)… (f)--
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 1, the claim positively recites the human knee joint in line 12, the human leg in lines 13-14, the thigh in line 15, the human leg in lines 16-17, the lower leg in line 18, and the human knee joint in line 21. Language such as “adapted” or “configured” is required to avoid claiming a human organism.
Regarding claim 11, the claim positively recites the human knee joint in line 10, the human leg in lines 11-12, the thigh in line 13, the human leg in lines 14-15, the lower leg in line 16, the human knee joint in line 19. Language such as “adapted” or “configured” is required to avoid claiming a human organism.
Regarding claims 2-10 and 12-20, the claims are rejected under 35 U.S.C. 101 by virtue of their dependence on claims 1 and 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen US 559,835 in view of Kilbey US 9,750,630 B2.
Regarding claim 1, Allen discloses a flexion limiting knee brace assembly configured to adjust and maintain a desired amount of flexion in a human knee joint of a human leg where said human leg includes a thigh and a lower leg (fig. 1, entire device being the brace assembly; p. 1, lines 17-25, the brace produces gradual extension of the leg and holds the afflicted leg in place until it is thoroughly adapted to its changed condition), comprising: (a) a rehabilitation brace, including, (i) a pivot joint B2 (fig. 1 and p. 1, lines 77-81), (ii) a superior strut B’ extending from said pivot joint B2 in a superior direction (fig. 1 and p. 1, lines 77-81), (iii), a superior knee strap M2 connected to said superior strut B’ (fig. 1 and p. 2, lines 84-85, the upper strap M2), (iv) an inferior strut B extending from said pivot joint B2 in an inferior direction (fig. 1 and p. 1, lines 77-81), (v) an inferior knee strap M2 connected to said inferior strut B (fig. 1 and p. 2, lines 84-85); (f) a shell M’, including a superior knee cover and an inferior knee cover, with said shell M’ lying over an anterior portion of said human knee joint (fig. 1 and p. 2, lines 82-84, the shell being the leather blanket M’, and the superior knee cover being the upper part of the shell M’ that does not overlie the pad M, and the inferior knee cover being the lower part of the shell M’ that does not overlie the pad M); (g) said superior knee cover being restrained against said human leg by said superior knee strap M2 of said rehabilitation brace passing around said thigh and said superior knee cover of said shell M’ (fig. 1, the upper knee strap M2 can be seen restraining the upper part of shell M’ not overlying pad M, and the upper strap M2 can pass around the thigh when worn); (h) said inferior knee cover being restrained against said human leg by said inferior knee strap M2 of said rehabilitation brace passing around said lower leg and said inferior knee cover of said shell M’ (fig. 1, the lower knee strap M2 can be seen restraining the lower part of shell M’ not overlying pad M, and the lower strap M2 can pass around the lower leg when worn); (i) an inflatable bladder M connected to said shell M’ on a posterior side of said shell M’, said bladder M lying between said shell M’ and said human knee joint (figs. 1 and 6; p. 1, lines 55-59; p. 2, lines 74-81; bladder M would be between the outer shell M’ and the knee when the device is worn); and (j) said shell M’ and said inflatable bladder M being configured to urge said human knee joint in a posterior direction when said bladder M is inflated in order to put said human knee joint in a 0 degree flexion state (p. 1, lines 16-25, the bladder M is inflated to produce gradual extension (i.e., toward 0 degree flexion) of the leg).
Allen is silent on the shell being a rigid shell.
However, Kilbey teaches a flexion limiting knee brace assembly 10 (fig. 1 and col. 2, lines 4-9) comprising an analogous inflatable bladder 58 connected to a rigid shell 56/26/28/30/32 (fig. 1 and col. 3, lines 35-38, 48-65; col. 4, lines 12-15; bladder 58 being posterior to outer panel 56, which comprises stays 26/28/30/32; col. 2, lines 4-9, when the stays are in position, the knee cannot flex or extend; thus, they render the outer layer 56 into a rigid shell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shell of Allen to be a rigid shell, as taught by Kilbey, to provide the option of more rigidly holding the knee in extended position (col. 2, lines 4-9).
Regarding claim 2, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses said shell M’ including a knee dome between said superior knee cover and said inferior knee cover (fig. 1, the knee dome being the part of blanket M’ that overlies pad M, between the upper/superior part and the lower/inferior part).
(As previously combined in claim 1, the shell of Allen in view of Kilbey is a rigid shell.)
Regarding claim 3, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint B2 of said rehabilitation brace (figs. 1 and 2 show the blanket M’ having inward cuts on the sides in the vicinities of the joints B2/B2).
Regarding claim 4, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint B2 of said rehabilitation brace (figs. 1 and 2 show the blanket M’ having inward cuts on the sides in the vicinities of the joints B2/B2).
Regarding claim 5, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses said inflatable bladder M including an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint (fig. 6 shows pad M having a hole in the middle such that the pad has an outer perimeter and an inner perimeter defining the hole; this hole is capable of surrounding the patella when worn).
Regarding claim 6, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on said pump comprising a squeeze bulb.
However, Kilbey further teaches said pump 42 comprising a squeeze bulb (col. 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said pump of Allen in view of Kilbey to comprise a squeeze bulb, as taught by Kilbey, so “the patient has manual control of the inflation and deflation of the air bladder” (col. 4, lines 4-6).
Regarding claim 7, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 8, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder.
However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder, as taught by Kilbey, “to effectively administer cold therapy” (col. 4, lines 49-51).
Regarding claim 9, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 10, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder.
However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder, as taught by Kilbey, “to effectively administer cold therapy” (col. 4, lines 49-51).
Regarding claim 11, Allen discloses a flexion limiting knee brace configured to adjust and maintain a desired amount of flexion in a human knee joint of a human leg where said human leg includes a thigh and a lower leg (fig. 1, entire device being the brace assembly; p. 1, lines 17-25, the brace produces gradual extension of the leg and holds the afflicted leg in place until it is thoroughly adapted to its changed condition), when combined with a rehabilitation brace having (i) a pivot joint B2 (fig. 1 and p. 1, lines 77-81), (ii) a superior strut B’ extending from said pivot joint B2 in a superior direction (fig. 1 and p. 1, lines 77-81), (iii), a superior knee strap M2 connected to said superior strut B’ (fig. 1 and p. 2, lines 84-85, the upper strap M2), (iv) an inferior strut B extending from said pivot joint B2 in an inferior direction (fig. 1 and p. 1, lines 77-81), (v) an inferior knee strap M2 connected to said inferior strut B (fig. 1 and p. 2, lines 84-85), said flexion limiting knee brace comprising: (a) a shell M’, including a superior knee cover and an inferior knee cover, with said shell M’ lying over an anterior portion of said human knee joint (fig. 1 and p. 2, lines 82-84, the shell being the leather blanket M’, and the superior knee cover being the upper part of the shell M’ that does not overlie the pad M, and the inferior knee cover being the lower part of the shell M’ that does not overlie the pad M); (b) said superior knee cover being restrained against said human leg by said superior knee strap M2 of said rehabilitation brace passing around said thigh and said superior knee cover of said shell M’ (fig. 1, the upper knee strap M2 can be seen restraining the upper part of shell M’ not overlying pad M, and the upper strap M2 can pass around the thigh when worn); (c) said inferior knee cover being restrained against said human leg by said inferior knee strap M2 of said rehabilitation brace passing around said lower leg and said inferior knee cover of said shell M’ (fig. 1, the lower knee strap M2 can be seen restraining the lower part of shell M’ not overlying pad M, and the lower strap M2 can pass around the lower leg when worn); (d) an inflatable bladder M connected to said shell M’ on a posterior side of said shell M’, said bladder M lying between said shell M’ and said human knee joint (figs. 1 and 6; p. 1, lines 55-59; p. 2, lines 74-81; bladder M would be between the outer shell M’ and the knee when the device is worn); and (e) said shell M’ and said inflatable bladder M being configured to urge said human knee joint in a posterior direction when said bladder M is inflated in order to put said human knee joint in a 0 degree flexion state (p. 1, lines 16-25, the bladder M is inflated to produce gradual extension (i.e., toward 0 degree flexion) of the leg).
Allen is silent on the shell being a rigid shell.
However, Kilbey teaches a flexion limiting knee brace assembly 10 (fig. 1 and col. 2, lines 4-9) comprising an analogous inflatable bladder 58 connected to a rigid shell 56/26/28/30/32 (fig. 1 and col. 3, lines 35-38, 48-65; col. 4, lines 12-15; bladder 58 being posterior to outer panel 56, which comprises stays 26/28/30/32; col. 2, lines 4-9, when the stays are in position, the knee cannot flex or extend; thus, they render the outer layer 56 into a rigid shell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the shell of Allen to be a rigid shell, as taught by Kilbey, to provide the option of more rigidly holding the knee in extended position (col. 2, lines 4-9).
Regarding claim 12, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses said shell M’ including a knee dome between said superior knee cover and said inferior knee cover (fig. 1, the knee dome being the part of blanket M’ that overlies pad M, between the upper/superior part and the lower/inferior part).
(As previously combined in claim 11, the shell of Allen in view of Kilbey is a rigid shell.)
Regarding claim 13, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint B2 of said rehabilitation brace (figs. 1 and 2 show the blanket M’ having inward cuts on the sides in the vicinities of the joints B2/B2).
Regarding claim 14, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses a lateral relief proximate said knee dome, said lateral relief configured to provide clearance for said pivot joint B2 of said rehabilitation brace (figs. 1 and 2 show the blanket M’ having inward cuts on the sides in the vicinities of the joints B2/B2).
Regarding claim 15, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen further discloses said inflatable bladder M including an outer perimeter and an inner perimeter, with said inner perimeter configured to surround a patella of said human knee joint (fig. 6 shows pad M having a hole in the middle such that the pad has an outer perimeter and an inner perimeter defining the hole; this hole is capable of surrounding the patella when worn).
Regarding claim 16, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on said pump comprising a squeeze bulb.
However, Kilbey further teaches said pump 42 comprising a squeeze bulb (col. 4, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified said pump of Allen in view of Kilbey to comprise a squeeze bulb, as taught by Kilbey, so “the patient has manual control of the inflation and deflation of the air bladder” (col. 4, lines 4-6).
Regarding claim 17, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 18, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder.
However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder, as taught by Kilbey, “to effectively administer cold therapy” (col. 4, lines 49-51).
Regarding claim 19, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on said inflatable air bladder having a posterior surface including a hook-compatible covering.
However, Kilbey further teaches said inflatable air bladder 58 having a posterior surface including a hook-compatible covering 48 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with a posterior surface including a hook-compatible covering, as taught by Kilbey, to accommodate cold packs, which provide further therapeutic benefits (col. 4, lines 55-67).
Regarding claim 20, Allen in view of Kilbey discloses the claimed invention as discussed above.
Allen is silent on (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder.
However, Kilbey further teaches (a) a cold pack 60 having a hook panel 64; and (b) wherein said cold pack hook panel 64 is attached to said hook-compatible covering 48 on said posterior surface of said air bladder 58 (col. 4, lines 55-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided said inflatable air bladder of Allen in view of Kilbey with (a) a cold pack having a hook panel; and (b) wherein said cold pack hook panel is attached to said hook-compatible covering on said posterior surface of said air bladder, as taught by Kilbey, “to effectively administer cold therapy” (col. 4, lines 49-51).
Double Patenting
Applicant is advised that should claims 3 and/or 13 be found allowable, claims 4 and/or 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pansiera US 4,681,097 discloses a knee brace 12 with an anterior knee pad 50 and straps 51/53 overlying the knee pad 50 (fig. 1)
Christensen US 5,360,394 discloses a knee brace 1 with inflatable bladders along the posterior surface (fig. 1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Primary Examiner, Art Unit 3786